Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 1/15/2021 regarding application 16/372,929 filed on 4/2/2019.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
.

6.	Claims 1-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Patent Application Publication 2018/0373429, hereinafter Yamamoto), and in view of Sivathanu et al. (US Patent Application Publication 2015/0347266, hereinafter Sivathanu).
	As to claim 1, Yamamoto teaches A system [for example, one of the computer node as shown in figure 1, 101; ma be any one of computer node #0, computer node #1, computer node #2, or computer node #3; Sivathanu also teaches this limitation – as shown in figure 1], comprising: 
a processor [processor, figure 2, 206; Sivathanu also teaches this limitation – … Each hardware platform may include, for example, a processor (CPU) … (¶ 0014)]; and 
a first memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations [memory, figure 2, 205; The memory 205 stores a program executed by the processor 206. The memory 205 may be a volatile DRAM, and may be a nonvolatile storage class memory (SCM), or the like (¶ 0074); Sivathanu also teaches this limitation – … The processes and logic flows described in this document can be performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output … (¶ 0030)], comprising: 
monitoring an input/output access of data of a set of data stored on a first portion of the system by a remote device [During normal operation, the storage program A of the node #0 stores user data D1 received from the application program A in the storage device of its local node #0 (local), also stores a redundant code for the user data D1 by using a static mapping table 506A, and selects remote node #1 so as to transmit user an I/O process on the pool volume 401B of remote node via the pool volume 401C. This function is knows as a storage external connection function. With respect to access to the pool volume 401C, the node 101A converts a pool volume address which is a logical address in the pool volume 401C into a pool volume address of the pool volume 401B of remote node, and transmits an I/O request including the address obtained through the conversion to the node 101B which is remote node … (¶ 0086-0087); Sivathanu also teaches this limitation – Systems and techniques are described for analyzing input output I/O traces. One of the techniques includes receiving an I/O trace, the I/O trace identifying a temporal sequence of previously submitted I/O requests; partitioning the I/O trace into a plurality of partitions based on a load pattern of the I/O requests in the I/O trace and a data access pattern of the I/O requests in the I/O trace; and generating a signature for each partition, wherein the signature for each of the partitions identifies characteristics of the I/O requests in the partition, and wherein the characteristics of the I/O requests in the partition include the load pattern of the I/O 
identifying a region of logical address space corresponding to the access of the data [as shown in figure 7, where user data (701) is stored in a plurality regions defined by Logical Block Addresses (LBA); This function is knows as a storage external connection function. With respect to access to the pool volume 401C, the node 101A converts a pool volume address which is a logical address in the pool volume 401C into a pool volume address of the pool volume 401B of remote node, and transmits an I/O request including the address obtained through the conversion to the node 101B which is remote node … (¶ 0087)]; identifying a first application operating on the remote device that performs the input/output access of the data based on analyzing the input/output access of the data [as shown in figure 1, the corresponding “application” may be a storage program (302, A, B, C, or D), or an application program (301, A, B, C, or D); The storage program 302 is a program managing storage I/O for the drive 105. The storage program 302 bundles the drives 105 which are hardware resources so as to virtualize the drives, and provides the drives to remote virtual machine 307 as a virtual volume 107 via the hypervisor 304. For example, the storage program 302 causes the hypervisor 304 to recognize the virtual volume 107 as an iSCSI target (drive 105) so as to mount the virtual volume on the hypervisor 304, and thus provides the drives (virtual volume) to remote virtual machine 307. In a case where a request for storage I/O is received from remote virtual machine 307, the storage program 302 The application program 301 is a program required for a user's work. In a case where storage I/O is performed, the application program 301 transmits an I/O request to a virtual volume provided by the storage program 302 through a storage path 305 via the hypervisor 304 (¶ 0079-0080); FIG. 16 illustrates internal configurations of the storage program 302 and the management program 303 … The event process program 1604 includes a data migration process program 1612, a data copy process 1613, an address solving process 1614, a configuration changing process program 1615, a redundancy destination changing process program 1616, a garbage collection process program 1617, a data retransmission process program 1618, and a data erasure process program 1619. In response to an event request received from remote node via the network, the event process program 1604 executes various programs corresponding to the request content, and returns execution results to remote node. For example, in a case where a garbage collection request is received from remote node, the event process program 1604 executes the garbage collection process program 1617, and returns an execution result to remote node which is an event transmission source … (¶ 0168-0190); The node information 3101 has an entry for each node. Each entry includes a node ID, a node name, an IP address, and a state. The node ID indicates an identifier of a node, that is, a physical machine, and is a unique value in the system. The identifier is determined by the system in a case where a node is added and is changed … (¶ 0402); Sivathanu also teaches this limitation – the input/output access of the data being received by the system from the remote device via a communications network [network, figure 2, 203; During normal operation, the storage program A of the node #0 stores user data D1 received from the application program A in the storage device of its local node #0 (local), also stores a redundant code for the user data D1 by using a static mapping table 506A, and selects remote node #1 so as to transmit user data to remote node #1 (remote). The node 101B generates an inter-node redundant code P on the basis of user data received from remote node, and stores the redundant code P in the storage drive 105 thereof. Hereinafter, in some cases, its local node or its local site will be referred to as its local system, and remote node or remote side will be referred to as remote system (¶ 0059); Sivathanu also teaches this limitation – The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network … (¶ 0034)], wherein the first application is one of a group of applications configured to operate on the remote device and to make input/output accesses of the system Sivathanu also teaches this limitation – The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network … (¶ 0034)], wherein performing the analyzing of the input/output access of the data comprises performing the analyzing independently of an identifier of the first application [The node information 3101 has an entry for each node. Each entry includes a node ID, a node name, an IP address, and a state. The node ID indicates an identifier of a node, that is, a physical machine, and is a unique value in the system. The identifier is determined by the system in a case where a node is added and is changed … (¶ 0402)], and further comprises determining a rate of the input/output access of the data, a ratio of reads to writes of the data, or a ratio of random accesses to sequential accesses of the data [this limitation is taught by Sivathanu -- The system generates initial partitions of I/O requests from load patterns in the temporal sequence of I/O requests 
determining a footprint of the data being accessed by the first application based on the region of logical address space [as shown in figure 7, where user data (701) is stored in a plurality regions defined by drive # and Logical Block Addresses (LBA); By referring to the data mapping table 701, the node 101 can specify a drive address (physical address) in the drive 105 (physical drive) storing user data on the basis of a pool volume address (logical address) of the user data. In other words, in the data mapping table 701, a logical drive number indicating a pool volume, a pool volume address (logical address) of user data in the pool volume, a physical drive number indicating the drive 105, and a drive address (physical address) of a physical storage 
determining a first split of storing the set of data between the first portion of the system and a second portion of the system based on the performing of the identifying of the first application and the footprint [as shown in figure 7, where user data (701) is stored in a plurality regions defined by drive # and Logical Block Addresses (LBA), and where the drive # 0x0000 and 0x0001 serves as the first split; By referring to the data mapping table 701, the node 101 can specify a drive address (physical address) in the drive 105 (physical drive) storing user data on the basis of a pool volume address (logical address) of the user data. In other words, in the data mapping table 701, a logical drive number indicating a pool volume, a pool volume address (logical address) of user data in the pool volume, a physical drive number indicating the drive 105, and a drive address (physical address) of a physical storage region in the drive are correlated with each other. The data mapping table 701 stores a size of a physical storage region. For example, the data mapping table 701 indicates that data of a logical drive number "0x0000" and a logical address "0x0000" is stored in a physical drive number "0x0010" of the drive of its local node and a physical address "0x0800" with a data length of 512 bytes … (¶ 0114); The node information 3101 has an entry for each node. Each entry includes a node ID, a node name, an IP address, and a state. The node ID indicates an identifier of a node, that is, a physical machine, and is a 
storing an indication of the first split in the first memory or in a second memory [as shown in figure 7, where user data (701) is stored in a plurality regions defined by drive # and Logical Block Addresses (LBA), and where the drive # 0x0000 and 0x0001 serves as the first split; By referring to the data mapping table 701, the node 101 can specify a drive address (physical address) in the drive 105 (physical drive) storing user data on the basis of a pool volume address (logical address) of the user data. In other words, in the data mapping table 701, a logical drive number indicating a pool volume, a pool volume address (logical address) of user data in the pool volume, a physical drive number indicating the drive 105, and a drive address (physical address) of a physical storage region in the drive are correlated with each other. The data mapping table 701 stores a size of a physical storage region. For example, the data mapping table 701 indicates that data of a logical drive number "0x0000" and a logical address "0x0000" is stored in a physical drive number "0x0010" of the drive of its local node and a physical address "0x0800" with a data length of 512 bytes … (¶ 0114)].
	Regarding claim 1, Yamamoto does not teach determining a rate of the input/output access of the data, a ratio of reads to writes of the data, or a ratio of random accesses to sequential accesses of the data.
	However, Sivathanu specifically teaches determining a rate of the input/output access of the data, a ratio of reads to writes of the data, or a ratio of random accesses to sequential accesses of the data [The system generates initial partitions of I/O requests from load patterns in the temporal sequence of I/O requests (step 204). For 
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to determine a rate of the input/output access of the data, a ratio of reads to writes of the data, or a ratio of random accesses to sequential accesses of the data, as demonstrated by Sivathanu, and to incorporate it into the existing apparatus disclosed by Yamamoto, because Sivathanu teaches doing so facilitates performance evaluation o the system [… By using signatures for I/O trace partitions to generate workloads, workloads can be generated that include portions of several different I/O traces. Additionally, new consolidation scenarios can be created from the I/O trace partitions, thereby increasing the coverage of the performance evaluation (¶ 0009)].
The system of claim 1, wherein performing the analyzing of the input/output access of the data further comprises determining a first amount of reads from the data and a second amount of writes to the data [Yamamoto -- … Each entry includes a logical drive number and a logical address of a logical storage region, and a site number, a node number, a logical drive number, a logical address, and a size of a physical storage region storing user data corresponding to the redundant code. Each entry may include a flag indicating whether write data used to generate a redundant code is valid or invalid (¶ 0117); The local region amount table 804 has an entry for each of a plurality of data types … (¶ 0124-0125); In a case where a data length of received write data is small (for example, random write), data transmission for redundancy has small influence on a band of a network. Thus, the redundancy process of the present example may be performed only in a case where a data length is more than a preset threshold value (sequential write). In a case where a data length is equal to or less than the threshold value, for example, the redundancy process described in Example 1 is applied (¶ 0527)].
	As to claim 3, Yamamoto in view of Sivathanu teaches The system of claim 1, wherein the performing the analyzing the input/output access of the data further comprises determining a first amount of random accesses of the data in the input/output access of the data; and determining a second amount of sequential accesses of the data in the input/output access of the data [Yamamoto -- In a case where a data length of received write data is small (for example, random write), data transmission for redundancy has small influence on a band of a network. Thus, the sequential write). In a case where a data length is equal to or less than the threshold value, for example, the redundancy process described in Example 1 is applied (¶ 0527)].
	As to claim 4, Yamamoto in view of Sivathanu teaches The system of claim 1, wherein the performing the analyzing the input/output access of the data further comprises determining a block size of a storage object used to store the data [Yamamoto -- as shown in figure 7, 701, user data mapping table, where the length/size of data blocks is 512 bytes; … For example, the data mapping table 701 indicates that data of a logical drive number "0x0000" and a logical address "0x0000" is stored in a physical drive number "0x0010" of the drive of its local node and a physical address "0x0800" with a data length of 512 bytes … (¶ 0114)].
	As to claim 5, Yamamoto in view of Sivathanu teaches The system of claim 1, wherein the performing analyzing the input/output access of the data comprises: determining that the input/output access of the data has a predefined level of similarity with a sample input/output access of a group of sample input/output accesses, the sample input/output access corresponding to the first application [Yamamoto -- In the static mapping table 506, in a case where user data of a plurality of nodes having the same stripe type in the D region is written to a corresponding stripe position, the user data is transmitted to a node of a redundant code having the stripe type in the P region (¶ 0065)].
	As to claim 6, Yamamoto in view of Sivathanu teaches The system of claim 1, wherein the operations further comprises: determining a second application of the group of applications that is utilized by the remote device corresponding to the input/output access of the data [Yamamoto -- as shown in figure 1, 301, application A, application B, application C, and application D].
	As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 9, Yamamoto in view of Sivathanu teaches The method of claim 8, wherein the first split corresponds to a first time, and further comprising: determining, by the system, the second split of storing the set of data between the first portion of the system and a second portion of the system based on the first application and the footprint [Yamamoto -- for example, the redundant code mapping table, figure 7, 702, represents the second split].
	As to claim 10, Yamamoto in view of Sivathanu teaches The method of claim 9, further comprising: at the second time, storing, by the system, the set of data according to the second split [for example, the redundant code mapping table, figure 7, 702, represents the second split].
	As to claim 11, Yamamoto in view of Sivathanu teaches The method of claim 9, wherein the determining the second split comprises: determining, by the system, that the first split corresponds to a first footprint Yamamoto -- [for example, the data mapping table, figure 7, 701, represents the first split], and that the second split corresponds to a second footprint [for example, the redundant code mapping table, figure 7, 702, represents the second split].
The method of claim 8, further comprising: determining, by the system, the second split of storing the set of data between the first portion of the system and a second portion of the system based on known input/output activity associated with the first application [Yamamoto -- … The protection method 3113 allows whether data transmission for redundant code generation is performed synchronously or asynchronously with host I/O to be designated (¶ 0409)].
	As to claim 13, Yamamoto in view of Sivathanu teaches The method of claim 8, further comprising: determining, by the system, the second split of storing the set of data between the first portion of the system and a second portion of the system based on observed user behavior associated with the remote device [Yamamoto -- as shown in figure 7, 702, where the redundant code mapping table is related to user data].
	As to claim 14, Yamamoto in view of Sivathanu teaches The method of claim 8, further comprising: determining, by the system, the second split of storing the set of data between the first portion of the system and a second portion of the system based on performing machine learning on the remote device or a second device [Yamamoto -- … The storage program 302 updates the local region control table 509 in synchronization or asynchronization with host I/O (¶ 0125); … The node 101 can update a redundant code for old data stored in the drive 105 to a redundant code for new data by using the intermediate code … (¶ 0150); … In a case where the information exceeds a preset threshold value, the management program 303 updates state information of the virtual machine configuration management table 1304 to a warning state (¶ 0166)].
	As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 16, Yamamoto in view of Sivathanu teaches The computer-readable storage medium of claim 15, wherein the operations further comprise: notifying a first user associated with the remote computer of the first split [Yamamoto -- In a case where a redundant code is written by using a combination of a plurality of pieces of user data, and then remote node is required to generate a redundant code by using the combination, the storage program 302 notifies remote node of combination information of user data used to generate the redundant code. For example, the storage program 302 notifies remote node of a node number, a stripe number, a drive number, and an LBA of the user data used to generate the redundant code as the combination information … (¶ 0246)].
	As to claim 17, Yamamoto in view of Sivathanu teaches The computer-readable storage medium of claim 16, wherein the notifying the first user comprises: providing a recommended configuration to the first user [Yamamoto -- In a case where a redundant code is written by using a combination of a plurality of pieces of user data, and then remote node is required to generate a redundant code by using the combination, the storage program 302 notifies remote node of combination information of user data used to generate the redundant code. For example, the storage program 302 notifies remote node of a node number, a stripe number, a drive number, and an 
	As to claim 18, Yamamoto in view of Sivathanu teaches The computer-readable storage medium of claim 15, wherein the operations further comprise: storing the set of data between the first portion of the system and the second portion of the system in accordance with the first split [Yamamoto -- as shown in figure 7, 701, the data mapping table].
	As to claim 19, Yamamoto in view of Sivathanu teaches The computer-readable storage medium of claim 15, wherein the footprint is associated with a type of activity, and further comprising: determining the first split based on the type of activity [Yamamoto -- as shown in figure 7, 701, the data mapping table, which is based on user data accessing activities].
	As to claim 20, Yamamoto in view of Sivathanu teaches The computer-readable storage medium of claim 19, wherein the type of activity comprises at least one from a set, the set comprising no activity, ingesting the data, and processing the data [Yamamoto -- as shown in figure 7, 701, the data mapping table, which is based on user data accessing activities].
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Sivathanu, and further in view of Noma et al. (US Patent Application Publication 2013/0081015, hereinafter Noma).
	Regarding claim 7, Yamamoto in view of Sivathanu does not teach determining the first split based on a latency associated with accessing the set of data by the remote device.

	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to determine the first split based on a latency associated with accessing the set of data by the remote device, as demonstrated by Noma, and to incorporate it into the existing apparatus disclosed by Yamamoto in view of Sivathanu, in order to satisfy different requirements of latency. 
	
					Conclusion
8.	Claims 1-20 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 13, 2021